DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
The Final line of claim 1 now reads: ‘a shaft guide surrounding the first part of the drill shaft and in contact with the drill shaft.’
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the most relevant prior art of record is identified as Oh (KR 950002929) and Noll (GB 191023403). Oh discloses a drilling apparatus similar to the instant invention, wherein a bevel gear 30 and bevel gear handle 26 cooperate to adjust an up-and-down motion of the drill blade. Rather than a worm gear and screw arrangement, the apparatus uses a motor 12 and pulley 60 to perform the rotary motion of the drill blade.
Noll discloses a drill apparatus using the known apparatus of a worm gear B and worm gear handle to impart rotary motion on a drill blade. However, Noll does not disclose the structural relationship disclosed with the screw having an outer surface shaped like a male thread, drill shaft, first and second parts and shaft guide as claimed. Therefore it is not considered to have been obvious to one having ordinary skill in the art at the time of filing to modify the apparatus of Oh to arrive at an apparatus as claimed, absent impermissible hindsight reconstruction of the instant invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hartranft et al. (DE 112014001451) discloses elements of, or similar to the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603. The examiner can normally be reached M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alan Snyder/Primary Examiner, Art Unit 3722